ORDER
Pursuant to the provisions of Section 4, Article V of the South Carolina Constitution,
IT IS ORDERED that all South Carolina Circuit and Family Court Judges shall attend the Human Trafficking in the South Carolina Courts Summit on Tuesday, August 16, 2016, in Columbia, South Carolina.
The purpose of the Summit is to bring together multidisciplinary stakeholders in the court system. In addition to the judges, the following will be invited to participate: Circuit Solicitors, Criminal Sexual Conduct Prosecutors, Family Court/Juvenile Prosecutors, and Criminal and Family Court Public Defenders. Additionally, representatives from the following groups will be invited to participate: State Law Enforcement Division, Adult Criminal Probation, Family Court/Juvenile Probation, Department of Mental Health, Department of Developmental and Special Needs, Department of Social Services — Child Welfare, Child Advocacy Centers, U.S. Attorney’s Office, SC Department of Education, and SC Department of Health and Human Services.
The South Carolina Judicial Department Office of Court Administration will work with the South Carolina Attorney *239General’s Office utilizing the State Justice Institute Technical Assistance Grant to plan and conduct the Summit.
s/Costa M. Pleicones Costa M. Pleicones
Chief Justice of South Carolina